                      Case 19-00257   Doc 1       Filed 07/15/19   Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

IN RE:                                        *
                                              *
JEFFREY D. RATHELL, SR.                       *        Case Number: 19-15056-TJC
                                              *
         Debtor                               *
                                              *
*        *        *      *     *      *       *        *     *      *      *       *   *

THE RESIDUARY TRUST
U/W CHARLES R. RATHELL, JR.

         Plaintiff

v.

JEFFREY D. RATHELL, SR.

         29432 Buckingham Drive
         Cordova, Maryland 21625

and

RATHELL FARM EQUIPMENT COMPANY, INC.

         12682 Old Skipton Road
         Cordova, Maryland 21625

and

RATHELL SALES & SERVICE, LLC

         8338 Elliott Road, Suite 2
         Easton, Maryland 21601

         Defendants



                      COMPLAINT OBJECTING TO DISCHARGE OF DEBT




                                                   1
                  Case 19-00257       Doc 1     Filed 07/15/19    Page 2 of 12



       COMES NOW, The Residuary Trust U/W Charles R. Rathell, Jr., creditor in the above-

captioned bankruptcy case and as Plaintiff in the above-captioned adversary proceeding, and

hereby alleges upon its own knowledge and information and belief, as follows:

                                PRELIMINARY STATEMENT

       1.       This is an adversary proceeding objecting to the discharge of certain debt incurred

by Jeffrey D. Rathell, Sr. (“Debtor”).      The basis for the objections are certain fraudulent

transactions made within two (2) years prior to April 12, 2019 (the “Petition Date”), the date on

which Debtor filed his Petition.

                                   JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157 and 1334.

       3.       Venue is proper in this district pursuant to 28 U.S.C. § 1409(a). This adversary

proceeding is related to a bankruptcy case under Chapter 7 that is pending in this district (Case

No. 19-15056-TJC).

       4.       This adversary proceeding is commenced pursuant to Federal Rule of Bankruptcy

Procedure 7001(1) and (6).

       5.       Plaintiff does not consent to entry of a final order or judgment by the Bankruptcy

Court in this matter.

                                            PARTIES

       6.       Plaintiff Residuary Trust U/W Charles R. Rathell, Jr. (“Plaintiff” or the “Trust”)

was created by the Last Will and Testament of Charles R. Rathell, Jr., father of Debtor, who passed

away in 2009.




                                                 2
                  Case 19-00257        Doc 1     Filed 07/15/19    Page 3 of 12



       7.      Debtor is an individual residing at 29432 Buckingham Drive, Cordova, Maryland

21625. See, Debtor’s Voluntary Petition for Individuals Filing for Bankruptcy, Doc. No. 1, at p.

2.

       8.      Defendant Rathell Farm Equipment Company, Inc. (“RFEC”) is a dissolved

Maryland foreign corporation which was registered in the State of Maryland on January 6, 1995.

Attached hereto as Exhibit A is a copy of the Maryland Business Express information results for

RFEC, which reflects, inter alia, the dissolved status of RFEC and its date of registration. RFEC

filed a “termination application” on January 28, 2019 and was subsequently dissolved. Id. Debtor

was the sole owner of RFEC. See, Debtor’s Summary of Assets and Liabilities and Certain

Statistical Information, Doc. No. 23, at p. 5.

       9.      Defendant Rathell Sales & Service, LLC (“RSS”) is an active Maryland Limited

Liability Company which was formed on November 26, 2017 and remains in good standing.

Attached hereto as Exhibit B is a copy of the Maryland Business Express information results for

RSS, which reflects, inter alia, the active status of RSS and its date of formation. Debtor is the

Resident Agent of RSS. Id. Debtor is also the sole owner of RSS. See, Debtor’s Summary of

Assets and Liabilities and Certain Statistical Information, Doc. No. 23, at p. 5.

                                  FACTUAL BACKGROUND

       10.     The Trust was created by operation of the Last Will and Testament (the “Will) of

Charles R. Rathell, Jr. (hereinafter “Mr. Rathell”), who passed away in 2009.

       11.     The Rathell Family Limited Partnership (“RFLP”) was created in 1997, with Mr.

Rathell and Constance M. Rathell, wife of Mr. Rathell and mother of Debtor (hereinafter “Mrs.

Rathell”), as limited and general partners.




                                                  3
                    Case 19-00257       Doc 1   Filed 07/15/19    Page 4 of 12



       12.     The RFLP owned two properties – the Calhoun Farm and the Buckingham Farm,

both located in Talbot County, Maryland (collectively, the “RFLP Properties”).

       13.     As a result of Mr. Rathell’s passing and by operation of his Will, certain property

passed to the Trust. Specifically, the Trust had an ownership stake in certain real property and

other assets located in Talbot County, Maryland (collectively, the “Trust Properties”), as follows:

               a.      The farm house located at 12735 Old Skipton Road, Queen Anne, Maryland

               (the “Farm House”). The Farm House was owned 39% by the Trust and the other

               61% by Mrs. Rathell. 1

               b.      Certain commercial property located at 12681 Old Skipton Road, Queen

               Anne, Maryland (the “RFEC Property”). The RFEC Property was owned 61% by

               Mrs. Rathell and 39% by the Trust.

               c.      Certain commercial property located at 303 – 307 E. Dover Street, Easton,

               Maryland (the “Dover Street Property”). The Dover Street Property was owned

               50% by the Trust and 50% by Mrs. Rathell.

               d.      A 4.2-acre lot located on Old Skipton Road, Queen Anne, Maryland (the

               “4.2-Acre Parcel”). The 4.2-Acre Parcel was owned 39% by the Trust and 61% by

               Mrs. Rathell.

               e.      A 2% interest in the RFLP.




1
  On June 26, 2019, Mrs. Rathell filed for Chapter 13 bankruptcy in the United States
Bankruptcy Court for the District of Maryland, having Case No. 19-18716-TJC. Mrs. Rathell’s
bankruptcy filing was caused by RFEC’s intentional default on the RFEC Loan, which, in turn,
caused the 1880 Bank to initiate foreclosure proceedings on the RFEC Property, which is owned,
in part, by Mrs. Rathell. The foreclosure proceedings were initiated on April 2, 2019 in the
Circuit Court for Talbot County, having Case No. C-20-CV-19-000051.
                                                 4
                    Case 19-00257         Doc 1   Filed 07/15/19   Page 5 of 12



       14.     In or around the Spring of 2014, Debtor, on behalf of RFEC, obtained a loan from

the National Bank of Cambridge (now the 1880 Bank) for a total amount of One Million Five

Hundred Sixty-Three Thousand Dollars ($1,563,000.00) (the “RFEC Loan”). As collateral for the

RFEC Loan, Mrs. Rathell and the Trust agreed to allow the 1880 Bank to have Indemnity Deeds

of Trust on the RFEC Property, which was owned by Mrs. Rathell and the Trust. Additionally,

the RFLP allowed 1880 Bank to have Indemnity Deeds of Trust on the Calhoun Farm as collateral

for those loans.

       15.     During and prior to 2016, Debtor was involved in certain litigation with, among

others, the Trust, Mrs. Rathell, Charles R. Rathell, III (Debtor’s brother) and the RFLP. The

litigation primarily concerned the administration of the Trust and the RFLP. As a result of that

litigation, the aforementioned parties participated in mediation and, on or about April 12, 2016,

entered into a “Settlement Agreement and Release” (the “Settlement Agreement”), attached hereto

as Exhibit C. The Settlement Agreement provides, in pertinent part:

               a.      “[Debtor] has agreed to purchase the [RFLP Properties] and the Farm House

               for an aggregate price of Two Million Three Hundred Forty Thousand One

               Hundred Twenty-Five Dollars ($2,340,125.00). … As a condition of [Debtor]

               and/or his assignee purchasing the RFLP Properties and the Farm House, [Debtor]

               agrees to have all of the Indemnity Deeds of Trust and relevant guarantees relative

               to the loans to him and his company [RFEC] … removed from any and all Trust

               and RFLP Properties prior to or simultaneous with the final settlement of the

               Contract.” Id., at p. 3.

               b.      That RFEC “borrowed a total of One Million Five Hundred Sixty-Three

               Thousand Dollars ($1,563,000.00) from the National Bank of Cambridge (now the



                                                   5
                   Case 19-00257      Doc 1    Filed 07/15/19      Page 6 of 12



              1880 Bank) in the Spring of 2014 (‘[the RFEC Loan]’) … In connection with those

              loans, Mrs. Rathell and the Trust agreed to allow the 1880 Bank to have Indemnity

              Deeds of Trust on the RFEC Property as collateral for those loans. Additionally,

              the RFLP allowed 1880 Bank to have Indemnity Deeds of Trust on the Calhoun

              Farm as collateral for those loans.” Id., at p. 5.

              b.      That “[i]n the event that said property is not sold to [Debtor] or his assignee

              during the settlement period, [Debtor] and [RFEC] will continue to be responsible

              to make timely payments on the loans made to [RFEC] that are secured by the Trust

              and the RFLP Properties and will make timely payment, of the monthly rent for the

              [RFEC] Property.” Id., at 5 – 6.

              c.      That “the parties hereto acknowledge that several or all of the properties

              subject to this [Settlement Agreement] are encumbered by various debt obligations.

              Each party warrants that they will take all reasonable steps consistent with their

              financial ability to avoid triggering a default. All communications with any lender

              with a party to this Agreement and/or their representatives that may affect another

              party’s loan shall be coordinated by the parties or their counsel prior to providing a

              substantive response.       All parties will keep the other advised of any

              communications or inquiries from their respective lenders regarding the properties

              subject to this Agreement.” 2 Id.




2
  Plaintiff notes that Debtor did not keep Plaintiff or its representatives apprised of any
communications from the 1880 Bank. Additionally, Debtor, on behalf of RFEC, filed a
termination application on January 28, 2019 and subsequently caused the dissolution of RFEC,
borrower on the RFEC Loan, without any notice to Plaintiff.
                                                  6
                    Case 19-00257     Doc 1     Filed 07/15/19        Page 7 of 12



               d.      That “[Debtor] agrees to indemnify and hold harmless the other parties to

               this agreement for any losses or liabilities associated with the [RFEC Loan] and the

               portion of the 1880 Bank Loan to [Charles R. Rathell, III] and [Debtor] that he is

               responsible for as specified in herein.” Id., at 15.

               e.      The signature of Debtor on the Settlement Agreement provides that Debtor

               signed, in part, as “President on behalf of [RFEC].” Id., at 19.

       16.     At the time the Settlement Agreement was entered into, Debtor was the sole owner

and President of RFEC, which was an active entity at that time.

       17.     In addition to Debtor’s property interests described above, Debtor also owned

certain real property located in Ocean City, Worcester County, Maryland (the “Ocean City

Property”). By deed dated May 13, 2011 and attached as Exhibit D hereto, Debtor, along with his

significant other, Jennifer Rhodes (“Rhodes”), purchased the Ocean City Property for a sum of

$240,000.00.

       18.     Subsequently, by deed dated September 27, 2017 and attached as Exhibit E hereto,

Debtor transferred his interest in the Ocean City Property to Rhodes, thereby making Rhodes the

owner of the Ocean City Property in fee simple, for a sum of ten dollars ($10.00).

       19.     Shortly thereafter, on or around November 26, 2017, Debtor formed RSS, of which

he currently remains the sole owner and resident agent.

       20.     Upon information and belief, subsequent to Debtor’s formation of RSS, Debtor

transferred substantial property and assets from RFEC to RSS, causing RFEC to become

essentially insolvent (the “RFEC Transfer”). As reflected on Debtor’s Summary of Assets and

Liabilities, Debtor states that his 100% equity interest in RFEC is valued at One Hundred Dollars

($100.00), while Debtor’s 100% equity interest in RSS is valued at One Hundred Eighty Thousand



                                                  7
                   Case 19-00257        Doc 1    Filed 07/15/19        Page 8 of 12



Dollars ($180,000.00). See, Debtor’s Summary of Assets and Liabilities and Certain Statistical

Information, Doc. No. 23, at p. 5.

        21.     Debtor’s transfer of assets from RFEC to RSS and subsequent failure to perform

his obligations pursuant to the RFEC Loan caused RFEC to default on the RFEC Loan. As a result

of the default, the 1880 Bank has attempted to foreclose on the RFEC Property which belongs to

Mrs. Rathell and the Trust (See, n. 1), as the RFEC Property was guaranteed by Mrs. Rathell and

the Trust as collateral for the RFEC Loan. During this time, while the Trust suffered great financial

distress as a result of the default, Debtor fraudulently held substantial property and assets under

RSS, outside the reach of the 1880 Bank.

 COUNT ONE – OBJECTION TO DISCHARGE OF DEBT PURSUANT TO 11 U.S.C. §
                              523(c)(1)
                         (RFEC TRANFER)

        22.     Plaintiff repeats and incorporates the allegations contained in Paragraphs 1 – 21

herein, as if fully set forth herein.

        23.     Section 523(c)(1) of the Bankruptcy Code provides, in pertinent part, that “the

debtor shall be discharged from a debt of a kind specified in paragraph (2), (4), or (6) of subsection

(a) of this section, unless on request of the creditor to whom such debt is owed, and after notice

and a hearing, the court determines such debt to be excepted from discharge under paragraph (2),

(4), or (6), as the case may be, of subsection (a) of this section.”

        24.     Section 523(a)(4), in turn, provides: “(a) A discharge under section 727, 1141,

1228(a), 1228(b), or 1328(b) of this title does not discharge an individual debtor from any debt -

… (4) for fraud of defalcation while acting in a fiduciary capacity, embezzlement, or larceny.”

        25.     Debtor, as sole owner of RFEC, was acting in a fiduciary capacity when he caused

the RFEC Transfer to occur.



                                                   8
                  Case 19-00257       Doc 1       Filed 07/15/19   Page 9 of 12



        26.    The RFEC Transfer effected by Debtor was fraudulent in nature and performed

with the intent to put substantial property and assets out of reach of the 1880 Bank. Debtor’s

fraudulent conduct has directly resulted in RFEC’s default on the RFEC Loan and the subsequent

compromise of the RFEC Property, owned in part by the Trust.

        27.    Additionally, Section 523(a)(6) provides: “(a) A discharge under section 727, 1141,

1228(a), 1228(b), or 1328(b) of this title does not discharge an individual debtor from any debt -

(6) for willful and malicious injury by the debtor to another entity or to the property of another

entity.” 3

        28.    Debtor willfully and maliciously caused injury to the Trust by purposefully

effectuating the RFEC Transfer and causing RFEC to default on the RFEC Loan.

        29.    The Trust has been injured through being subjected to foreclosure proceedings on

the RFEC Property, which it has a majority ownership stake in, as well as having made forbearance

payments to the 1880 Bank, which payments are rightfully due from Debtor and RFEC, to avoid

foreclosure on property belonging to the Trust.

        WHEREFORE, Plaintiff objects to the discharge of any debt incurred by Debtor owed to

the 1880 Bank, as well as any obligation Debtor has to the Trust, including indemnification of the

Trust, and hereby requests that this Honorable Court exempt same from any discharge of debt

ordered by this Court.

    COUNT TWO – OBJECTION TO DISCHARGE OF DEBT PURSUANT TO 11 U.S.C. §
                                 523(c)(1)
                        (OCEAN CITY PROPERTY)



3
 See, In re Rountree, 478 F.3d 215, 219 (4th Cir. 2007) (stating that “Congress provided protection
for creditors injured by the torts of bankrupt debtors in subsection (a)(6), which excepts from
discharge a debt incurred as a result of the debtor's “willful and malicious injury” to the creditor
or her property.”).

                                                   9
                  Case 19-00257         Doc 1    Filed 07/15/19      Page 10 of 12



        30.     Plaintiff repeats and incorporates the allegations contained in Paragraphs 1 – 29

herein, as if fully set forth herein.

        31.     Debtor, along with Rhodes, owned the Ocean City Property as Joint Tenants with

Rights of Survivorship from May 13, 2011 until September 27, 2017. See, Exhibits D and E.

        32.     Debtor’s transfer of his interest in the Ocean City Property to Rhodes in fee simple

for nominal consideration of Ten Dollars ($10.00) was done with a willful and malicious intent to

injure the Trust. Specifically, by effecting the transfer of Debtor’s interest in the Ocean City

Property, Debtor moved the Ocean City Property outside of the scope of the instant bankruptcy

estate, thereby decreasing Debtor’s assets which are available to satisfy creditors named in the

instant bankruptcy action.

        33.     Plaintiff, as a named creditor in the instant bankruptcy action, has been injured by

Debtor’s willful, malicious and fraudulent attempt to transfer a significant asset outside the reach

of Plaintiff’s grasp as a creditor in this action, against which Debtor’s asset could be used to satisfy

Plaintiff’s claims as a creditor.

        WHEREFORE, Plaintiff requests that this Honorable Court account for Debtor’s former

interest in the Ocean City Property and exempt an equivalent amount from any discharge of debt

ordered by this Court.




                                                  10
              Case 19-00257   Doc 1   Filed 07/15/19   Page 11 of 12




Dated:   July 15, 2019                  Respectfully submitted,
         Columbia, Maryland
                                        /s/ Gregory A. Dorsey
                                        ______________________________
                                        Gregory A. Dorsey, Fed. Bar No. 25218
                                        Kelly Dorsey, P.C.
                                        10320 Little Patuxent Parkway
                                        Suite 608
                                        Columbia, Maryland 21044
                                        Tel: (410) 740-8750
                                        Fax: (443) 542-0069
                                        Email: gdorsey@kellydorseylaw.com




                                       11
                 Case 19-00257       Doc 1    Filed 07/15/19     Page 12 of 12



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this the 15th day of July, 2019, I reviewed the Court’s

CM/ECF system and it reports that an electronic copy of the foregoing will be served electronically

by the Court’s CM/ECF system on the following:

   •   L. Jeanette Rice                          riceesq@att.net, riceesq10@gmail.com,
                                                 jamierice22@yahoo.com,
                                                 ricelr66670@notify.bestcase.com,
                                                 tonii.waddy@walshbecker.com
   •   Monique D. Almy, Trustee                  malmytrustee@cfrowell.com,
                                                 cbest@crowell.com, malmy@ecf.axosfs.com


                                             /s/ Gregory A. Dorsey
                                             Gregory A. Dorsey




                                                12
